Case 3:19-mc-80288-CRB Document 8 Filed 02/20/20 Page 1 of 8

UNITED STATES DISTRICT COURT FOR THE.
DISTRICT OF COLUMBIA FIL

333 Constitution Avenue, NW
Washington, DC 20001-2866
Phone: 202-216-7000 | Facsimile: 202-219-8530

Plaintiff: EEON FKA BRETT JONES, ET AL. OAkLang OF CA COUR,
ICE

VS. Civil Action No. 19-mc-80288-KAW

 

Defendant: CDCR, ET AL.

CIVIL NOTICE OF APPEAL

Notice is hereby given this 4 day of _ February 9020, that

EEON FKA BRETT JONES

hereby appeals to the United States Court of Appeals for the District of Columbia Circuit from the

January 20

, 20—_ , in

judgment of this court entered on the At day of

favorit Defendant California Department of Corrections and Rehabilitation, Et Al.

against said Plaintiff Eeon fka Brett Jones

Attorney/Pro Se Party Signature: J j

 

Name: “Eeon fka Brett Jones

Address: 304 S. Jones Blvd Ste 1967

Las Vegas, Nevada 89107

 

Telephone: (___)

(Pursuant to Rule 4(a) of the Federal Rules of Appellate Procedure a notice of appeal in a civil
action must be filed within 30 days after the date of entry of judgment or 60 days if the United

States or officer or agency is a party)

USCA Form 13
Rev. June 2017
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:19-mc-80288-CRB Document 8 Filed 02/20/20 Page 2 of 8

Eeon fka Brett Jones
304 S. Jones Blvd Ste 1967
Las Vegas, Nevada 89107

ALL PURPOSE PROOF OF SERVICE

EEON FKA BRETT JONES, ET AL., U.S.D.C. Case No.: 19-mco-80288-KAW
Plaintiff,

v. CERTIFICATE OF SERVICE

CALIFORNIA DEPARTMENT OF CORRECTIONS &
REHABILITATION, ET AL.,

Defendant

 

 

CERTIFICATE OF SERVICE

1, Eeon fka Brett Jones, being above the age of 18, of the majority and a citizen of the

 

United States of America, do hereby certify that the document(s) entitled:

Civil Notice of Appeal,

Civil Docketing Statement,

Order Denying Motion to Confirm Arbitration Award; and
Money Order for Filing Fee in the amount of $ 505.00.

po oP

I SERVED, as true and correct copy(ies) of the attached, by placing said copy(ies) in a
postage paid envelope addressed to the entity(ies) hereinafter listed, by depositing said
envelope(s) in the U.S. Mail on this 14 day of February 2020.

United States District Court

Northern District of California
1301 Clay Street, Suite 4008

Oakland, CA 94612-5212 U.S.PS. Tracking #: 9405511699000659799198
United States District Court for the

District of Columbia

333 Constitution Avenue, NW

Washington, D.C. 20001-2666 U.S.P.S. Tracking #: 940551 1699000659795657

 

Kew

CERTIFICATE OF SERVICE - 1

 
Case 3:19-mc-80288-CRB Document 8 Filed 02/20/20 Page 3 of 8
UNITED STATES COURT OF APPEALS

DISTRICT OF COLUMBIA CIRCUIT

333 Constitution Avenue, NW
Washington, DC 20001-2866
Phone: 202-216-7000 | Facsimile: 202-219-8530

CIVIL DOCKETING STATEMENT
All Cases Other than Administrative Agency Cases (To be completed by appellant)

1. CASE NO. 2. DATE DOCKETED:
3. CASE NAME (lead parties only) EEON fka Brett Jones, Et Al y, California Department of Corrections, Et Al.

4. TYPE OF CASE: [ District Ct- @US Civil C Private Civil CCriminal © Bankruptcy
[~. Bankruptcy - if direct from Bankruptcy Court I~. Original proceeding

5. IS THIS CASE REQUIRED BY STATUTE TO BE EXPEDITED? C Yes @ No
if YES, cite statute

6. CASE INFORMATION:
a. District Court Docket No, Bankruptcy Court Docket No. Tax Court Docket No.

 

 

 

 

 

 

Civil Action 19-mc-80288-KAW Bankruptcy Tax
Criminal Adversary
Miscellaneous Ancillary

 

 

b. Review is sought of:
XX Final Order [~ interlocutory Order appealable as of right
c. Name of judge who entered order being appealed:

Judge
d. Date of order(s) appealed (use date docketed): 01/17/2020
f, Has any other notice of appeal been filed in this case? C Yes © No If YES, date filed:
g. Are any motions currently pending in trial court? C Yes @ No if YES, date filed:

if YES, identify motion
h. Has a transcript of proceedings been ordered pursuant to FRAP 10(b)?
if NO, why not? No transcripts of proceedings are available
Has this case been before the Court under another appeal number? C. Yes Appeal # @ No
j. Are any cases involving the same underlying order or, to counsel's knowledge, involving substantially the same

issue, currently pending before the District Court, this Court, another Circuit Court, or the Supreme Court?

C Yes © No If YES, give each case's court and case name, and docket number:

[— interlocutory Order certified for appeal

Magistrate Judge Kandis A. Westmore
e. Date notice of appeal filed: 02/14/2020

 

 

 

C Yes © No

k. Does this case turn on validity or correct interpretation or application of a statute? @ Yes C No
if YES, give popular name and citation of statute9 U.S.C. Sections 1-16 Federal Arbitration Act
7. Have the parties attempted to resolve issues in this case through arbitration, mediation, or another alternative for

dispute resolution? © Yes © No Ifso, provide program name and participation dates

f
Signature MZ Date 02/14/2020
Name of Party Eeon f'k.a. Brett Jones

Name of Counsel for Appeliant/Petitioner
Address 304 S. Jones Bivd Ste 4967 Las Vegas, NV S9TU/

 

 

 

 

Phone ( ) Fax ( )
ATTACH A CERTIFICATE OF SERVICE . .
Note: If counsel for any other party believes that the information submitted is inaccurate or incomplete, counsel may so advise the Clerk within 7

calendar days by letter, with copies to all other parties, specifically referring to the challenged statement. Attach a certificate of service to
this form.

USAC Form 42
August 2009 (REVISED)
United States District Court
Northern District of California

 

 

 

 

 

Case 3:19-mc-80288-CRB Documents Filed 02/20/20 Page.4 of 8
Case 4:19-mc-80288-KAW Document 3 Filed 01/17/20 Page 1 of 4

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

EEON, Case No. 19-mc-80288-KAW
Petitioner, . So
ORDER DENYING MOTION TO
v. CONFIRM ARBITRATION AWARD
CALIFORNIA DEPARTMENT OF Re: Dkt. No. 1

CORRECTIONS AND REHABILITATION
- OFFICE OF INTERNAL AFFAIRS. et al.,

 

Respondents.

 

On December 5, 2019. Petitioner Eeon, f.k.a. Brett Jones. filed a motion to confirm 4 $600
million arbitration award purportedly entered against various C alifornia and federal government
entities and officials. (Pet.’s Mot. to Compel, Dkt. No. 1.) Petitioner ts currently incarcerated at
the California Institution for Men in Chino, California, and claims to represent an undefined class
through the arbitration. (Buranich Decl. 4 3, Exh. A, Dkt. No. 2-1.) On January 8, 2020, the
California Respondents filed an opposition, in which they requested that the Court vacate the
arbitration award. (Cal. Opp’n at 8. Dt. No. 2.) Having reviewed the filings, the Court DENIES:
Plaintiff's motion to confirm.

I. LEGAL STANDARD

The Federal Arbitration Act FAA”) provides that a court may confirm an arbitration
award “{i]f the parties in their agreement have agreed that a judgment of the court shall be entered
upon the award made pursuant to the arbitration...” 9 U.S.C. § 9. Further, “the court must
grant such an order unless the award is vacated, modified, or corrected...” 7d. Grounds for
vacating an award include:

(1) where the award was procured by corruption, fraud, or undue

 

 

 

 

 

 
United States District Court
Northern District of California

tao

a

~~

 

 

 

 

 

 

Case 3:19-mc- - ;
mc-80288-CRB Documents Filed 02/20/20 Page 5 of 8
Case 4:19-mc-80288-KAW Document 3. Filed 01/17/20 Page 2 of 4

means,

(2) where there was evident partiality or corruption in the arbitrators,
or either of them;

(3) where the arbitrators were guilty of misconduct . . . : OF
(4) where the arbitrators exceeded their power, or So imperfectly

executed them that a mutual, final, and definite award upon the
subject matter submitted was not made.

9 U.S.C. § 10(a).
ll. DISCUSSION

The Court finds that the purported arbitration award is not valid. First. there is no valid
agreement to arbitrate. instead, it appears that Petitioner sent a “Conditional Acceptance
Performance Contract, Binding and Irrevocable. Coupled with an Interest.” requesting information
about various custody practices. (Contract at 1-5, Dkt. No. 1.) The “Contract” states that
Sitcomm Arbitration Association (*Sitcomm”) will have sole and exclusive jurisdiction over any
controversies. disputes, claims, breaches, objections, and/or issues arising from the contract.
(Contract at 7.)

Here, only one of the Respondents, the Office of the Inspector General (“OIG”), received
the “Contract.” (Cal. Opp’n at 4: Buranich Decl. 4 4-9.) OIG staff responded on September 16.
2019, advising Petitioner that he should attempt to resolve any issues with the California
Department of Corrections and Rehabilitation. (Buranich Decl., Exh. G.) The September 16,
2019 response did not accept the arbitration agreement, and there is no evidence that any entity on
behalf of Respondents accepted the arbitration agreement. To the extent that Petitioner 1s
suggesting that Respondents accepted the arbitration agreement through silence, “the theory that
silence and inaction would constitute an acceptance{] has been consistently rejected by the courts.”
Sorg v. Fred Weisz & Assocs... 14 Cal. App. 3d 78. 81 (1970).

Second. the Court finds that the invalid arbitration award by Sitcomm must be vacated.
Multiple “courts around the country have expressed doubts regarding [Sitcomm]’s validity.”
Meekins v. Lakeview Loan Servicing, LEC, C ivil No. 3:19ev501 (DIN). 2019 WL 7340309, at *3
(E.D. Va. Dec. 30, 201 9); see also Kalmowitz v. Fed. Home Mortg. Corp., Civil Action No. 6:19-

MC-00010-JCB-IDL, 2019 WL 624928, at *2 (E.D. Tex. Oct. 22, 2019) C’Sitcomm does not

9

 

 

 

 

 
United States District Court
Northern District of California

to

es

Nn

i)
lo

irl
aa

 

 

 

 

 

Case 3:19-mc-80288-CRB Document 8 Filed 02/20/20 Page 6 of 8
Case 4:19-mc-80288-KAW Document 3 Filed 01/17/20 Page 3 of 4

appear to be a valid entity of arbitration.”).! In each of those cases, the courts noted that the so-
called arbitration awards were “devoid of any specific fact-finding” and “d[id] not appear to have
any meritorious basis in fact or law.” U.S. Bank Nat'l Ass ‘ny. Nichols, Case No. 19-CV -482-
JED-FHM, 2019 WL 4276995, at #3 (N.D. Okla. Sept. 10, 20 19); Kalmowitz, 2019 WL 624928,
at *2: see also Meekins, 2019 WL 7340300, at *3. Quite accurately, one court went so far as to
characterize Sitcomm’s award as “a bizarre jumble of inconsistent, nonsensical word salad” and

“uninformative blatherskite.” Nichols, 2019 WL 4276995, at *3. Yet another court has suggested,

-in-a case involving a Sitcomm award, that “the purported arbitration award, hearing, and-arbitrator fo

are parts of a larger fraudulent enterprise.” Brown v. Ally Fin. Inc., Civil Action No. 2:18-cv-70-
KS-MTP, 2019 WL 6718672, at *3 n.! (S.D. Miss. Dec. 10, 2019).

As in those cases, here, the “arbitration award” lacks any fact-finding, instead apparently
concluding that the Respondents” failure to respond constitute “consent and agreement” to facts
stated in the “Contract.” (Sitcomm Award at 3, 5, Dkt. No. 1.) The award further states that
Respondents” failure to respond also constituted “tacit acquiescence.” citing no authority in
support. (/d. at 5.) The award ultimately concludes that Petitioner and the unknown class were
entitled to a “Summary Award. equivalent to the amount requested due to the existence of a valid

contract under which the Respondents were obligated but failed to uphold, after agreeing to the

 

| Sitcomm’s “About Us” page states:

We are small group of individuals who have come together with our
unique skills and history to help those who seek to resolve their
contractual disputes and other matters in a peaceful setting.

Our goal in [sic] our aim is to help individuals reduce the burden on
government, their courts, and their other administrative agencies.
One way we do this is by helping the consumer with a preformatted
generalize [sic] contract that includes all of the elements necessary
for enforcement.

As was brought out by the state of New Hampshire, the corporate
state officials have by their silence deceived the American people.
we are attempting to help balance or right the wrong/ship.

SITCOMM ARBITRATION ASSOCIATION, ABOUT Us,
https://saalimited.com/More%20about720us.htm| (last visited Jan. 15, 2020).

3

 

 

 

 

 

 

 

 

 
United States District Court
Northern District of C alifornia

ted bw _

&

a Dn

 

 

 

 

 

 

 

Case 3:19-mc- - ;
c-80288-CRB Document 8 Filed 02/20/20 Page 7 of 8
Case 4:19-mc-80288-KAW Document 3 Filed 01/17/20 Page 4 of 4

terms which they ignored/refused to answer.” (Ud. at 11 (all bold omitted).) The award also
contains curious terms such as ordering that the parties “agree that arbitration is to be utilized as
the exclusive remedy for determining habeas corpus and that a habeas petition to the arbitrator
shall be paid at the expense of the administrative branch no later than 30 days of application with
failure to do so being a breach of care that equates to a waiver of any right to contest proceedings.”
(id.) These terms are, indeed, nonsensical.

Accordingly, the Court vacates the “arbitration award.” See Meekins, 2019 WL 7340300,
at *4 (vacating the arbitration award issued by Sitcomm because it “has no legal validity and could
only have been the product of undue means”); Kalmowitz. 2019 WL 6249298, at *2 (vacating the
arbitration award issued by Sitcomm on the basis of procurement through fraud because the award
did not “have any meritorious basis in fact or law, and Sitcomm does not appear to be a valid
entity of arbitration”).

lil, CONCLUSION

For the reasons stated above. the Court DENIES Petitioner's motion to confirm the
arbitration award, and VACATES the arbitration award.

IT IS SO ORDERED.

Dated: January 17. 2020

    

KANDS A. WESTMORE
United States Magistrate Judge

 

 

 

 

 

 
Case 3:19-mc-80288-CRB Documents Filed 02/20/20 Page 8 of 8
Case 4:19-mc-80288-KAW Document 3-1 Filed 01/17/20 Page lof 1

UNITED STATES DISTRICT COURT

United States District Court
Northern District of California

 

 

 

 

 

NORTHERN DISTRICT OF CALIFORNIA

EEON,
Plaintiffs,
v.

CALIFORNIA DEPARTMENT OF
CORRECTIONS AND REHABILITATION

___ OFFICE OF INTERNAL AFFAIRS, etal.

Defendants.

I, the undersigned, hereby certify that:

(1)

California; and

2)

Case No.; 19-mc-80288-KA W

 

CERTIFICATE OF SERVICE

 

 

Jam an employee in the Office of the Clerk, U.S. District Court, Northern District of

On 1/17/2020, | SERVED a true and correct copy(ies) of the attached, by placing said

copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an
interoffice delivery receptacle located in the Clerk’s office.

‘Eeon

304 S. Jones Blvd.
Ste. 1967

Las Vegas, NV 89107

Dated: 1/17/2020

CRD

Service Cordificcue

pow, otgagusé AUTEN

Susan Y. Soong
Clerk, United States District Court

iv

PLLAALD |

By: i
Doug Merry, Deputy Clerk to

the Honorable Kandis A. Westmore

 

 

 

 

 

 

 
